IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 98-40697
                      _____________________

BRIAN R. PICKETT, M.D.,

                            Plaintiff - Appellant-Cross-Appellee,

                             versus

HCA HOSPITAL CORPORATION, doing business
as Woodland Heights Medical Center, also
known as Woodland Heights Hospital,
Lufkin, Texas, also known as HCA Hospital
Corporation; ET AL.,

                                                      Defendants,

HCA HOSPITAL CORPORATION, doing business
as Woodland Heights Medical Center, also
known as Woodland Heights Hospital,
Lufkin, Texas, also known as HCA Hospital
Corporation,

                            Defendant - Appellee-Cross-Appellant.

-----------------------------------------------------------------
                      _____________________

                           No. 98-40873
                      _____________________


BRIAN R. PICKETT, M.D.,

                                              Plaintiff-Appellee,

                             versus

HCA HOSPITAL CORPORATION, doing business
as Woodland Heights Medical Center, also
known as Woodland Heights Hospital,
Lufkin, Texas, also known as HCA Hospital
Corporation; ET AL.,

                                                      Defendants,

HCA HOSPITAL CORPORATION, doing business
as Woodland Heights Medical Center, also
known as Woodland Heights Hospital,
Lufkin, Texas, also known as HCA Hospital
Corporation,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (9:96-CV-175)
_________________________________________________________________

                           October 22, 1999

Before REYNALDO G. GARZA, JOLLY, and WIENER, Circuit Judges.

PER CURIAM:*

     Dr. Pickett sued the defendant hospital alleging violations of

federal and state antitrust law.       He also alleged state claims

based on tortious interference with his business relationships. We

have now considered the record, the briefs, and the oral argument

presented in this case, all of which lead us directly to the

conclusion that the district court correctly ruled on all matters

before it.     We are convinced that Dr. Pickett produced no evidence

that would create a material factual dispute to prevent the grant

of summary judgment on each of the claims he asserted.            We

therefore affirm the district court and we hold: (1) that the

defendant is entitled to immunity under the Health Care Quality

Improvement Act (the “HCQIA”) on all claims for damages based on

activities arising out of the professional peer review action. The

defendant is entitled to immunity because the evidence adduced by


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.



                                   2
Dr. Pickett does not rebut the presumption, a presumption provided

the hospital by the HCQIA, that the professional peer review action

was based upon a reasonable belief that the defendant was acting in

the best interest of quality health care; (2) that Dr. Pickett’s

federal and state antitrust claims fail for lack of satisfactory

evidence     of   a   relevant    geographic   market;   and   (3)    that   Dr.

Pickett’s tortious interference claims fail for lack of proof of

damages.

       With respect to the defendant’s cross-appeal, the district

court properly denied its motion for attorney’s fees because it

made    no   showing    that     Dr.   Pickett’s   claims   were     unfounded.

Additionally, there is no merit to the defendant’s cross-appeal of

the district court’s denial of its motion to compel Pickett to

return a privileged document.

       In sum, the district court is in all respects

                                                            A F F I R M E D.




                                         3